Citation Nr: 9912795	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1945 to 
January 1946.  The veteran died on January [redacted], 1995.  
The appellant is the veteran's widow.  This appeal arises from a 
February 1995 rating decision of the Huntington, West 
Virginia, regional office (RO) which denied service 
connection for the cause of the veteran's death.  The notice 
of disagreement was received March 1995.  The statement of 
the case was issued in August 1995.  The appellant's 
substantive appeal was received in January 1996.

This matter was Remanded by the undersigned in April 1998 and 
September 1998 for the purpose of affording the appellant due 
process.  Specifically, the Board of Veterans' Appeals 
(Board) determined in its April 1998 Remand that the RO had 
failed to adjudicate a claim for an increased evaluation for 
schizophrenia, for purposes of accrued benefits.  This issue 
was held to be inextricably intertwined with the issue of 
service connection for the cause of the veteran's death.  The 
RO denied entitlement an increased evaluation for 
schizophrenia, for purposes of accrued benefits, in July 
1998.  The matter was returned to the RO in September 1998 
because the RO had failed to advise the appellant of her 
appellate rights on this issue.  The appellant did not file a 
substantive appeal with regard to the issue of entitlement to 
increased evaluation for schizophrenia, for purposes accrued 
benefits.  The issue of service connection for the cause of 
the veteran's death has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1995; according 
to the certificate of death, the immediate cause of death was 
arteriosclerotic heart disease due to (or as a consequence 
of) congestive heart failure due to (or as a consequence of) 
pulmonary tuberculosis.

2.  At the time of the veteran's death, service connection 
was in effect for residual type schizophrenia, evaluated as 
50 percent disabling.

3.  The appellant's claim that the veteran's death was 
related to his service-connected schizophrenia was not 
accompanied by any credible medical evidence.

4.  The appellant's claim of service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on January [redacted], 1995, from arteriosclerotic heart disease 
which was due to (or as a consequence of) congestive heart 
failure which was due to (or as a consequence of) pulmonary 
tuberculosis.  No other causes of death were listed.  At the 
time of his death, service connection was in effect for 
residual type schizophrenia, evaluated as 50 percent 
disabling.  The veteran died at the Martinsburg VA Medical 
Center (VAMC).  An autopsy was not performed.

The veteran's induction examination indicated that his 
cardiovascular system was normal.  His blood pressure was 
130/80.  Service medical records reveal that he was treated 
on numerous occasions for psychiatric problems.  There were 
no findings pertaining to complaints, treatment, or diagnosis 
of a heart disorder.  Notably, a May 1945 examination report 
indicated that the veteran's heart had no definite 
enlargement.  Rate and rhythm were regular.  His blood 
pressure was 120/70.  Examinations conducted in July, 
September, and October 1945 revealed no abnormalities with 
regard to the veteran's heart.  Respectively, his blood 
pressure was 116/64, 120/70, and 120/70.  A physical 
examination conducted in November 1945 indicated that the 
veteran's heart was not enlarged to percussion, and that 
sounds were of good quality.  There were no murmurs.  The 
veteran's blood pressure was 130/96.  The veteran was 
eventually discharged on the basis of having incurred a 
psychosis (schizophrenic reaction) in service.

In January 1946, the veteran filed a claim for service 
connection for schizophrenic reaction.  The claim was granted 
that same month.  A 70 percent disability evaluation was 
assigned.

The record shows that between 1946 and 1974 the veteran filed 
several claims for increased evaluations of his service-
connected disability.  The medical records and examination 
reports obtained in connection with those claims show that 
the veteran was followed for various psychiatric problems.  
There were no findings pertaining to arteriosclerotic heart 
disease, congestive heart failure, or any other type of heart 
condition.  A January 1949 VA examination report indicated 
that the veteran's heart was normal, and that his blood 
pressure was 140/78.  A chest x-ray showed a normal heart.  
Similarly, a January 1950 discharge summary from the Baker 
VAMC indicated that the veteran's blood pressure was 130/80.   

In April 1974, the veteran filed a claim for an increased 
evaluation of his service-connected psychiatric disorder.  An 
undated medical affidavit was attached to this statement.  
The veteran's blood pressure was noted to be 160/100.

The veteran was afforded a VA psychiatric examination in July 
1974.  He reported a gradual increase in impairment of recent 
memory since 1970.  He said that he could not remember things 
told to him, even a few minutes after he was told.  He added 
that he had started to experience a ringing in his ears.  He 
added that he was retired on medical disability due to a back 
condition.  His wife complained that the veteran jerked his 
legs at night while he was sleeping.  On mental status 
examination, the veteran's mood and affect were appropriate.  
He was alert and cooperative.  He had little awareness of 
current events.  There was no evidence of delusions or 
hallucinations.  The impression was no active psychosis and 
mild organic brain syndrome characterized by impairment of 
recent memory.

By a rating action dated in August 1974, the RO denied an 
increased evaluation of the veteran's service-connected 
schizophrenia.  The RO also determined that the diagnosed 
organic brain syndrome with impairment of recent memory was 
not related to service or the veteran's service-connected 
psychiatric disability. 

The veteran filed a claim for nonservice-connected pension 
benefits in September 1976.  In support thereof, he submitted 
medical records from Robert Kendall, M.D., and Clifford 
Sperow, M.D., dated from February 1972 to July 1976.  Those 
records pertained primarily to the evaluation and treatment 
of the veteran's degenerative joint disease of the back and 
its related neurological complications.  In June 1972, Dr. 
Sperow reported that the veteran had complained of a ringing 
in his right ear, and that a check of blood pressure revealed 
a systolic of 190 and a diastolic of 110.  Dr. Sperow said 
that he referred the veteran to his family physician for 
treatment for this problem.

The veteran was afforded a VA general medical examination in 
November 1976.  During a general medical examination, he 
stated he suffered a nervous breakdown during his military 
service, and he was discharged for the same.  He indicated 
that he was cared for by his wife and he slowly improved 
mentally.  The veteran was emotional.  He thought slowly and 
had to rely on his wife for answers.  He hesitated when asked 
what year it was and did not know the month.  His wife 
claimed that the veteran was alert prior to his military 
service.  On cardiovascular examination, the veteran's heart 
was not enlarged to percussion.  Rhythm was regular with good 
tones and no murmur.  His sitting blood pressure was 150/80.  
Recumbent blood pressure was 168/94.  Standing blood pressure 
was 150/88.  A chest x-ray revealed minimal pleural 
thickening in the left costophrenic angle.  There was also 
some prominence of the right hilar area.  A right bundle 
branch block was shown on an electrocardiogram.  The 
impression was early essential hypertension with right bundle 
branch block and simple schizophrenia with impaired memory.

A psychiatric examination was also conducted in November 
1976.  The examiner outlined the veteran's history of 
inservice and post-service treatment for schizophrenia.  The 
veteran's development of memory problems and ringing in the 
ear was also referenced.  In this regard, the examiner stated 
the ringing in the ear did not appear to have an organic 
basis but instead represented an element of recurrence of the 
simple schizophrenia process.  There was no other suggestion 
of active psychosis.  The impression was simple schizophrenia 
in remission and mild organic brain syndrome with impairment 
of recent memory.  

Medical records from the Martinsburg VAMC dated from March 
1980 to September 1980 were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for benign prostatic enlargement 
and anxiety.  An April 1980 consultation report from the 
mental health clinic indicated that the veteran was seen for 
complaints of memory impairment.  The veteran stated that his 
memory problem was steadily getting worse, especially after a 
March 1980 prostate operation.  He said he was no longer able 
to recite the months of the year, and that his distant memory 
was also becoming "spotty."  He indicated that he was on 
medications to help him sleep.  He denied suicidal ideation.  

Objectively, the veteran was appropriately dressed and 
groomed.  His affect was basically appropriate.  He was 
oriented to month and place but could not recall the day of 
the week or date of the month.  He was able to remember his 
and his wife's birthday.  He could repeat a 5-digit number 
immediately after hearing it, but 5 minutes later; he was 
only able to remember 4 of the digits which were out of 
order.  Calculations and proverb interpretation were poor.  
There was no evidence of delusion or hallucination.  The 
examiner's impression was that the veteran's emotional 
distress stemmed, in part, from his deteriorating physical 
condition.  The examiner stated that the veteran's memory 
loss did not seem to be tied in with his emotional reaction.  
He said the memory loss was extensive and life disrupting, 
atypical of his functioning two months earlier.  He opined 
that there could have been some circulatory problem that was 
restricting blood flow to the brain.  The examiner determined 
that the veteran was not in need of psychiatric 
hospitalization or treatment.

The veteran was afforded a VA examination in November 1980.  
He discussed his history of in-service and post-service 
treatment for psychiatric problems.  He said he felt 
terrible.  He endorsed memory impairment.  His wife stated 
that he became very tense and depressed.  On physical 
examination, the veteran's heart was not enlarged.  Tones 
were regular.  There were no murmurs.  There was decreased 
carotid pulsation on the right.  A chest x-ray showed pleural 
thickening in the left costophrenic angle.  An 
electrocardiogram revealed a right bundle branch block.  The 
impression was, in pertinent part, decreased cerebral 
circulation - decreased right carotid pulsation.  

On psychiatric evaluation, the veteran was alert, articulate, 
and appropriate.  He was composed and oriented times 3.  His 
recent and remote memories were probably intact.  However, 
subjectively, the veteran complained of diminished memory.  
He had a good fund of information.  There was no evidence of 
delusion, hallucination, or thought disorder.  The diagnosis 
was chronic low-grade anxiety.  This diagnosis was amended to 
residual type schizophrenia in January 1981.  There were no 
findings as to whether there was a relationship between the 
veteran's service-connected psychiatric disorder and his 
memory impairment.

Medical records from the Martinsburg VAMC dated from January 
1992 to May 1994 and the Washington, DC, VAMC dated from June 
1993 to October 1993 were associated with the claims folder.  
Those records document the veteran's treatment for various 
conditions including, but not limited to, degenerative joint 
disease, chronic obstructive pulmonary disease, congestive 
heart failure, arteriosclerotic heart disease, dementia, and 
anxiety.  A January 1992 treatment note indicated that the 
veteran received a follow-up examination for pneumonia.  He 
reported that he was taking his medication.

In February 1994, the veteran was examined for complaints of 
confusion and visual hallucinations since undergoing heart 
surgery.  He was relevant to present place but not date.  He 
said he had been getting things "mixed-up" lately.  His 
wife reported that he would say things that did not make any 
sense, and that he had become increasingly nervous.  She 
described episodes involving what seemed like organic 
delusions.  During a consultation with the cardiology clinic, 
the appellant recalled an episode where the veteran attempted 
to clear away a fly that did not exist.

An April 1994 report from the walk-in clinic indicated that 
the veteran wanted a sleeping pill.  He said that he was 
unable to stay asleep.  He wanted something that would allow 
him to sleep all night.  Upon further questioning, the 
veteran stated that he had been on Valium for nearly 30 years 
due to a nervous breakdown.  He indicated that his dosage had 
been decreased from 3 times a day to 2 times a day, following 
his recent discharge from the hospital.  He denied caffeine 
use.  His history of recent heart surgery was also discussed.  
The assessment was insomnia due to possible Valium 
intolerance.

In May 1994, the veteran was seen by the mental health clinic 
for complaints of increased sleep disturbances.  He said that 
he could not sleep at night.  He endorsed chronic lethargy 
and audio and visual hallucinations.  The veteran stated that 
he felt that his skin was crawling.  He indicated that his 
memory was poor.  

Later that month, the veteran was admitted to the emergency 
room due to complaints of being unable to urinate.  He noted 
that he was recently placed on a new pill by his doctor.  His 
psychiatric behavior was appropriate.  The examiner observed 
that the veteran was a poor historian, and that he did not 
understand why he was on medications.  Again, there were no 
findings that related any of the veteran's cardiovascular 
problems to his military service or his service-connected 
schizophrenia.

The appellant filed a claim for service connection for the 
cause of the veteran's death in February 1995.  Therein, she 
indicated that the veteran had been 50 percent service-
connected for a nervous condition.  She asserted that the 
nervous condition seriously interfered with the veteran's 
ability to control his nonservice-connected cardiovascular 
problems.  She stated that he would often become confused and 
irritated, and that he would take his medications in an ill-
advised manner.  She said that the veteran would sometimes 
take his medications twice.  Other times, he would forget to 
take his medication because he believed he already took his 
medication.  The appellant stated that she was constantly 
policing the veteran's actions to ensure that his medications 
were taken at the appropriate intervals.  She maintained that 
the veteran's service-connected psychiatric disability 
interfered with the regimen necessary for his illness and 
therefore contributed materially and substantially to the 
cause of his death.

Service connection for the cause of the veteran's death was 
denied in February 1995.  The RO determined that there was no 
evidence that demonstrated that the veteran's fatal 
arteriosclerotic heart disease due to congestive heart 
failure was a result of a disability incurred in service or 
within the one-year presumptive period.

Medical records from the Martinsburg VAMC dated from June 
1994 to January 1995 were associated with the claims folder.  
Those records show that the veteran received routine 
evaluations and treatment for advanced congestive heart 
failure, chronic obstructive pulmonary disease, and 
tuberculosis.  Notably, a July 1994 telephone triage report 
indicated that the appellant had called and asked for advice 
on "what to do."  She said that the veteran was acting 
crazy.  She stated he had made threats to kill her.  She 
reported that he was walking the streets at night bothering 
people.  The appellant was advised to bring the veteran in 
for an examination.  There is no indication that this was 
done.

In December 1995, the veteran was admitted for multiple 
illnesses.  He was reported to be receiving therapy for 
tuberculosis since September 1994.  He was also noted to have 
chronic obstructive pulmonary disease and arteriosclerotic 
heart disease.  A physical examination disclosed a lean 
elderly man who was hard of hearing.  There were wheezes and 
rhonchi bilaterally with a loose cough.  The heart tones were 
regular with a grade 2 systolic murmur.  The veteran was 
recognized as being in significant respiratory distress, and 
it was noted that he was pursuing a progressive downhill 
course.  He was placed on the seriously ill list and his 
family issued a "do not resuscitate" order.  He passed away 
quietly on January [redacted], 1995.  There were no findings that 
associated his death and/or cardiovascular illness to his 
service-connected psychiatric disability.

By a rating action dated in August 1995, service connection 
for the cause of the veteran's death was denied.  The RO 
found that no medical evidence had been received showing a 
relationship between the veteran's service-connected 
disability and the cause of his death or the fact that he may 
(or may not have) taken his prescribed medications.

In its April 1999 Written Brief Presentation, the appellant's 
representative argued that, if the Board found that the 
veteran's claim was not well grounded, the Board should 
render a determination as to whether the RO properly 
developed the appellant's claim pursuant to the provisions of 
M21-1, part VI, para. 2.10f.   The representative argued that 
the substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be Remanded 
for development purposes.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served 90 days or more during a period of war, and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one (1) year from 
date of termination of such service or tuberculosis becomes 
manifest to a degree of 10 percent within three (3) years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim. 38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993). There is no duty to assist her further in 
the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet.App. 40 (1996).

In the instant case, the veteran's certificate of death 
indicates that he died from arteriosclerotic heart disease 
which was due to (or as a consequence of) congestive heart 
failure which was due to (or as a consequence of) pulmonary 
tuberculosis.  It has not been alleged nor has it been shown 
that any of these conditions were incurred during his 
military service or during the applicable presumptive period.  
Instead, the appellant has argued that the veteran's service-
connected psychiatric disorder interfered with his ability to 
properly treat the disabilities that caused his death.  She 
contends that his nervous condition caused confusion and 
memory loss that resulted in his mismanagement of medications 
crucial to his health.  In other words, the appellant 
maintains that the veteran's service-connected psychiatric 
disability caused or contributed substantially or materially 
to cause his death.  

To that end, the appellant has submitted no credible medical 
evidence to support her contentions.  She has not offered any 
medical opinion that attributes the veteran's death to the 
presence of a psychiatric disability or manifestations of the 
disability, including any failure to take prescribed 
medications.  Further, she has not presented any evidence 
that supports her allegation that the veteran's 
memory/cognitive impairment was related to his service-
connected psychiatric disability.  The appellant's opinion 
that the veteran's death was causally related to his service-
connected "nervous condition" does not meet this standard.  
As noted in Espiritu, lay persons are not competent to offer 
medical opinions.  The appellant is not a health care 
professional, and the opinion she offered is beyond her 
competence to make.  Moreover, the evidence of record appears 
to indicate that the veteran's problem with his memory was 
related to his cardiovascular disease.

Finally, the Board notes that the appellant's representative 
has asserted that full development should be undertaken even 
if the appellant's claim is not found to be well grounded.  
As referenced above, the representative has argued that 
recent changes to VA's Adjudication Procedure Manual, M21-1, 
have the substantive effect of requiring that the VA assist 
the veteran in the development of his claim prior to making 
any prior decision, even if the claim is not well grounded.  
In that regard, The United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA's duty to assist is limited to "only" those claimants 
who have established a well grounded claim.  Epps v. Gober, 
126 F. 3d. 1464 (Fed. Cir 1997).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

